Fourth Court of Appeals
                                            San Antonio, Texas
                                                  December 9, 2016

                                                No. 04-16-00668-CV

                                         America Amada GONZALEZ,
                                                  Appellant

                                                            v.

                 Jose Gilberto PENA, Imelda B. Pena, and Maria Guadalupe Villarreal,
                                             Appellees

                         From the 381st Judicial District Court, Starr County, Texas
                                        Trial Court No. DC-15-547
                                Honorable Jose Luis Garza, Judge Presiding


                                                   ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice

        On October 27, 2016, appellant filed a pro se appellate brief.1 Appellant’s brief does not
comply with Texas Rule of Appellate Procedure 38.1. A copy of Rule 38.1 is attached to this
order and appellant is encouraged to read the rule in its entirety because her brief does not
contain any of the following: (a) the identity of parties and counsel, (b) a Table of Contents with
references to the pages of the brief, (c) an Index of Authorities, (d) a Statement of the Case, (e)
any Statement Regarding Oral Argument, (f) the Issues Presented, (g) a Statement of Facts, (h) a
Summary of the Argument, (i) an Argument with appropriate citations to authorities and to the
record, and (j) an Appendix. TEX. R. APP. P. 38.1.

        Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule
38 has been flagrantly violated, this court may require a brief to be amended, supplemented, or
redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike the
brief, prohibit the party from filing another, and proceed as if the party had failed to file a brief.
Id. If an appellant fails to timely file a brief, the appellate court may dismiss the appeal for want
of prosecution. TEX. R. APP. P. 38.8(a)(1).


1
    This court held the brief until the clerk’s record was filed on December 2, 2016.
        While it is true that pro se pleadings and briefs are to be liberally construed, a pro se
litigant is still required to comply with the law and rules of procedure. Shull v. United Parcel
Serv., 4 S.W.3d 46, 52-53 (Tex. App.—San Antonio 1999, pet. denied). Because appellant’s
brief does not comply with Rule 38.1, appellant is hereby ORDERED to file an amended
brief that complies with Rule 38.1 no later than January 6, 2017. If appellant fails to timely
file a brief that complies with Rule 38.1, this court will dismiss the appeal for want of
prosecution. TEX. R. APP. P. 38.8(a)(1).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court
                                                  Rule 38.1
                                               Appellant’s Brief

The appellant’s brief must, under appropriate headings and in the order here indicated, contain
the following:

(a) Identity of Parties and Counsel. The brief must give a complete list of all parties to the trial
court’s judgment or order appealed from, and the names and addresses of all trial and appellate
counsel, except as otherwise provided in Rule 9.8.
(b) Table of Contents. The brief must have a table of contents with references to the pages of the
brief. The table of contents must indicate the subject matter of each issue or point, or group of
issues or points.
(c) Index of Authorities. The brief must have an index of authorities arranged alphabetically and
indicating the pages of the brief where the authorities are cited.
(d) Statement of the Case. The brief must state concisely the nature of the case (e.g., whether it is
a suit for damages, on a note, or involving a murder prosecution), the course of proceedings, and
the trial court’s disposition of the case. The statement should be supported by record references,
should seldom exceed one-half page, and should not discuss the facts.
(e) Any Statement Regarding Oral Argument. The brief may include a statement explaining why
oral argument should or should not be permitted. Any such statement must not exceed one page
and should address how the court’s decisional process would, or would not, be aided by oral
argument. As required by Rule 39.7, any party requesting oral argument must note that request
on the front cover of the party’s brief.
(f) Issues Presented. The brief must state concisely all issues or points presented for review. The
statement of an issue or point will be treated as covering every subsidiary question that is fairly
included.
(g) Statement of Facts. The brief must state concisely and without argument the facts pertinent to
the issues or points presented. In a civil case, the court will accept as true the facts stated unless
another party contradicts them. The statement must be supported by record references.
(h) Summary of the Argument. The brief must contain a succinct, clear, and accurate statement
of the arguments made in the body of the brief. This summary must not merely repeat the issues
or points presented for review.
(i) Argument. The brief must contain a clear and concise argument for the contentions made,
with appropriate citations to authorities and to the record.
(j) Prayer. The brief must contain a short conclusion that clearly states the nature of the relief
sought.
(k) Appendix in Civil Cases.
         (1) Necessary Contents. Unless voluminous or impracticable, the appendix must contain a copy
       of: (A) the trial court’s judgment or other appealable order from which relief is sought; (B) the
       jury charge and verdict, if any, or the trial court's findings of fact and conclusions of law, if any;
       and (C) the text of any rule, regulation, ordinance, statute, constitutional provision, or other law
       (excluding case law) on which the argument is based, and the text of any contract or other
       document that is central to the argument.
       (2) Optional Contents. The appendix may contain any other item pertinent to the issues or points
       presented for review, including copies or excerpts of relevant court opinions, laws, documents on
       which the suit was based, pleadings, excerpts from the reporter's record, and similar material.
       Items should not be included in the appendix to attempt to avoid the page limits for the brief.

TEX. R. APP. P. 38.1